DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 01/28/2021.
Information Disclosure Statement (IDS) filed on 07/06/2020.
Information Disclosure Statement (IDS) filed on 02/28/2020.
3.	Information disclosed and list on PTO 1449 was considered.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (Pub. U.S. Patent No. 2020/0160158).
Regarding claim 1, 8,14, Okamoto et al. disclose a memory system  (Figure 1) comprising:
a memory controller (Figure 1, 21,[0062]) configured to send a first command set including arithmetic operation ([0068-0070]) target data and an address that designates a memory cell to store weight data (Figure 1, 50,[0067],[0073]); and
a nonvolatile semiconductor memory  (Figure 2A, 52,[0082],[0086]) configured to receive the first command set from the memory controller, read the weight data from the memory cell designated by the address ([0082-0083]), perform an arithmetic operation based on the arithmetic operation target data and the weight data ([0088]) , and send arithmetic operation result data to the memory controller ([0071],[0078]).
Regarding claims 2, 9, Okamoto et al. disclose wherein the nonvolatile semiconductor memory (Figure 2A, 50) includes a first latch circuit (Figure 2A, 53) and a second latch circuit ((Figure 2A, 52), and is further configured to store the arithmetic operation target data in the first latch circuit and store the weight data read ([0077]) from the address in the second latch circuit, and thereby perform the arithmetic operation ([0077]).
Regarding claims 3, 10, Okamoto et al. disclose wherein the nonvolatile semiconductor memory further includes a column decoder (Figure 7A, [0103]), and is further configured to select the second latch circuit based on the address ([[0103-0105]).

Regarding claims 5, 12, Okamoto et al. disclose  wherein the nonvolatile semiconductor memory is further configured to output, to the memory controller (Figure 15A, out), result data indicating a degree of matching between the arithmetic operation target data and a label  (Figures 24, [0192-0193]) associated with the arithmetic operation target data ([0071-0074]).
Regarding claims 6,13, Okamoto et al. disclose wherein the nonvolatile semiconductor memory is a NAND flash memory ([0086]).
Regarding claims 7,  15, Okamoto et al. disclose wherein the memory controller includes a first interface circuit (Figure 1, 11,[0065-0066]) configured to receive arithmetic operation target data from an external apparatus and a second interface circuit (Figure 1, 23]) configured to transmit the arithmetic operation target data to the nonvolatile semiconductor memory ([0062]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827